Citation Nr: 0836384	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-36 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for history of burns to 
the lungs.

2.  Entitlement to an increased initial rating for service-
connected history of burns to the hands, face, arms and neck, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for service-
connected post-traumatic stress disorder (PTSD), rated as 30 
percent disabling prior to June 14, 2007, and as 100 percent 
disabling as of June 14, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim for service 
connection for history of burns to the lungs and granted 
service connection for PTSD and history of burns to the 
hands, face, arms and neck.  A 30 percent evaluation was 
assigned for the former and a 10 percent evaluation was 
assigned for the latter, both effective August 9, 2002.  The 
veteran filed a notice of disagreement (NOD) contending that 
he was entitled to higher initial ratings and also contending 
that he was entitled to a grant of service connection for 
history of burns to the lungs.  

In a July 2007 rating decision, the RO subsequently increased 
the rating assigned for PTSD to 100 percent, effective June 
14, 2007.  Despite the increased rating granted by the RO, as 
the effective date of the 100 percent evaluation is later 
than the date assigned for the initial 30 percent rating, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a NOD as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran has no chronic residuals from burns to his lungs; 
rather, he has been diagnosed with dyspnea, and there is no 
medical evidence of record showing that it is etiologically 
related to active service.  

2.  The veteran's service-connected history of burns to the 
hands, face, arms and neck are not severely disfiguring and 
productive of a marked and unsightly deformity of eyelids, 
lips or auricles; and have not resulted in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or two or three 
characteristics of disfigurement.  

3.  Prior to June 14, 2007, the veteran's PTSD was manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school family relations, judgment, 
thinking or mood, but did not cause total social and 
occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for history of burns 
to the lungs have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected history of burns to the hands, 
face, arms and neck have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 
(2002) (2007).

3.  The criteria for an evaluation of 70 percent, and no 
higher, for service-connected PTSD have been met prior to 
June 14, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he received burns to his lungs 
while stationed in Korea in 1969.  He reports that he was 
working in the pharmacy when some chemicals that he was 
working with exploded in his face.  The veteran asserts that 
this explosion burned his lungs, resulting in severe 
problems, to include problems breathing throughout the years 
since the in-service incident.  See August 2002 VA Form 21-
4138; March 2003 NOD; December 2003 VA Form 9.  

The veteran's service treatment records reveal that in May 
1969, he was burned by ignition of alcohol while using it in 
the pharmacy.  The veteran received first and second degree 
burns to the anterior neck (both left and right), forearms 
and hands, which was noted to be approximately seven percent 
of his total body surface.  There is no indication from this 
or subsequent records related to the incident that the 
veteran reported any problems with his lungs, to include any 
problems breathing.  The remaining service treatment records 
are also devoid of reference to complaint of, or treatment 
for, lung and/or breathing problems.  At the time of his 
discharge from service, the veteran denied shortness of 
breath and chronic cough and clinical evaluation of his lungs 
and chest was normal.  See December 1969 reports of medical 
history and examination.  

The post-service medical evidence of record consists of both 
private and VA treatment records.  The veteran was seen by 
Dr. W.A.H. MacLean in November 2001 with complaint of 
shortness of breath.  Physical examination revealed that 
respiration was 18 and that the veteran's lungs were clear.  
There was no diagnosis made in reference to this complaint.  

The veteran was seen in the primary care clinic at the VA 
Medical Center (VAMC) in Birmingham for an initial visit in 
June 2002.  He reported constant tightness in his chest on 
and off for the past two years, worst with exertion and 
without radiation.  The veteran also indicated that he had 
shortness of breath, and evaluation of his lungs revealed 
diminished breath sounds but no rales or wheezing.  The 
impression made was dyspnea on exertion (DOE), history of 
chemical injury to lungs.  The following day, the veteran was 
seen for an unscheduled appointment in the hopes of being 
assessed for lung damage due to burns he received 33 years 
ago while serving as a combat medic in Korea.  The Board 
notes, however, that the veteran was also seen for a mental 
health assessment at that time, and that the remainder of the 
examination had to do with his mental health problems.  See 
June 2002 mental health outpatient consult note.  

The veteran underwent a VA compensation and pension (C&P) 
general medical examination in November 2002, at which time 
he reported suffering flash burns in service while trying to 
refill a Bunsen burner with isopropyl alcohol to make muscle 
cream for the infantrymen.  The veteran reported that he 
believes he has been susceptible to respiratory problems 
since that time.  The examiner indicated that the veteran had 
approximately 25 pack years from age 15 to 41, when he 
suffered a heart attack.  Physical examination revealed that 
the veteran's lungs had slightly decreased breath sounds 
throughout, likely due to his girth.  There was no wheezing, 
rhonci or rales.  The impression made was history of burns, 
per the veteran, to his lungs.  The examiner reported that 
pulmonary function tests (PFTs) from June 2002 were in the 
computerized patient record system and indicated a forced 
vital capacity of 78 percent of predicted; forced expiratory 
flow of 2575 was 61 percent of predicted; vital capacity was 
78 percent of predicted; residual volume was 110 percent; and 
diffusing capacity of lungs for carbon monoxide was 76 
percent, with the conclusion of mildly reduced forced 
expiratory volume in one second to forced vital capacity with 
normal lung volumes, probably early restriction or 
obstruction, with gas trapping, but not diagnostic.  The 
diffusing capacity of lungs for carbon monoxide was mildly 
reduced to provide reduction in alveolar volume.  With a 
history of 25 pack years of smoking, the examiner thought 
that this was as likely as not the explanation for the 
veteran's mildly abnormal PFTs.  

Subsequent VA treatment records do not reveal complaints 
involving the veteran's lungs or shortness of breath, and his 
lungs were always noted to be clear to auscultation and 
percussion.  See e.g., primary care clinic notes dated 
January 2003, May 2003, September 2003, December 2003, March 
2004, October 2004, June 2005, September 2005, June 2006, 
September 2006, January 2007, and May 2007.  The veteran 
underwent pulmonary function testing in June 2007.  
Spirometry revealed no airflow obstruction and no significant 
response to bronchodilator; reduced maximum ventilation 
volume (MVV) suggested poor effort or neuromuscular weakness, 
which needed to be correlated clinically.  The testing also 
revealed that lung volumes showed a hyperinflated respiratory 
volume (Rv), suggestive of gas trapping, and mild reduction 
in single breath diffusing capacity (DLCO).  See pulmonary 
function lab report.  The Board notes that the veteran was 
reported to be a former user of tobacco products for greater 
than seven years.  He reported that he quit smoking during 
his twenties.  See September 2003 preventive health note; 
December 2003 primary care note.  

The veteran underwent a VA C&P respiratory examination in 
June 2007.  The examiner reported reviewing his claims 
folder, to include the previous C&P evaluation, medical 
treatment received after his flash burns in 1969, and other 
records.  The examiner indicated that in May 1969, while 
preparing an ointment in the pharmacy, the veteran spilled a 
flammable liquid with a flash explosion.  He singed his 
eyebrows and the front of his hair and had burns to his face 
and neck.  The veteran reported that he had a shirt on at 
that time and that only his distal arms, wrists and hands 
were burned.  The veteran subsequently had debridement of his 
right forearm and left small finger, as well as dressing 
changes.  He described burns to his face that was like a bad 
sunburn, and indicated that his anterior neck had some degree 
of second degree burns.  The examiner indicated that at the 
time, it was described as seven percent of his body surface 
area.  The examiner also noted the absence of any respiratory 
complaints at that time and the fact that there was no 
mention made of any significant smoke inhalation or concerns 
about respiratory status.  

The veteran complained of dyspnea, which he indicated was 
present at all times.  He denied productive cough, sputum 
production, hemoptysis or anorexia.  The examiner indicated 
that the veteran was in fact quite overweight.  The examiner 
noted that the veteran had no asthma or spells of dyspnea and 
that he was not taking any medications for his oxygen, though 
he was using a CPAP at home for obstructive sleep apnea.  The 
veteran reported that he had to stop walking after about 50 
feet due to both his knees and shortness of breath.  He 
denied ever having pneumonia but reported that he had been a 
smoker, starting in approximately 1968 and quitting in 1998.  
The veteran indicated that he smoked less than a pack per day 
and would alternately smoke and stop smoking every few years 
over the years.  He reported that it hurt to inhale, but he 
did it anyway.  The veteran indicated that he currently had 
no pain with deep breaths.

Physical examination revealed that the veteran was 
overweight.  His respiratory rate at rest was 16 when 
observed.  The examiner indicated that when speaking to the 
veteran about his breathing, he became tachypneic, breathing 
22 to 24 times per minute.  The examiner included the June 
2007 PFT results.  The veteran was diagnosed with dyspnea, 
which is multifactorial.  The examiner indicated that 
previous PFTs would be repeated, however, the veteran did not 
have evidence of respiratory compromise at the time of his 
burn injury and medical science would not support the 
development of a lung injury long after the fact.  Far more 
likely is the veteran's history of tobacco abuse, causing 
some degree of chronic obstructive pulmonary disease, and in 
terms of any true objective respiratory compromise.  The 
examiner indicated that the veteran clearly had symptoms of 
PTSD and believes that he has dyspnea related to his burn.  
The examiner stated that it is quite possible that his PTSD 
impacts on his perception of his respiratory status, however, 
the examiner deferred to the psychiatrist in terms of that 
evaluation.  The examiner concluded by saying that it was his 
opinion that the veteran had no chronic residuals from burns 
to his lungs, variously claimed as difficulty breathing or 
lung scarring, that was directly caused by or the result of 
the in-service event.  

The evidence of record does not support the veteran's claim 
for service connection for history of burns to the lungs.  
Though his service treatment records do corroborate the in-
service event that the veteran asserts resulted in scarring 
of his lungs, there is no evidence that he had any 
respiratory symptoms at the time of this event in May 1969.  
In addition, he did not complain of any respiratory problems 
at any time during service, to include at the time of his 
discharge.  As such, the evidence does not support the 
finding of a chronic respiratory condition during service.  
Moreover, the earliest post-service medical evidence of 
record related to complaint involving the veteran's lungs 
(complaint of shortness of breath) is dated November 2001, 
more than thirty years after his separation from service.  

The Board acknowledges that the veteran was diagnosed with 
history of burns to the lungs, per the veteran, during the 
November 2002 VA C&P examination.  However, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
More importantly, the VA examiner reported that the veteran's 
history of smoking was as likely as not the explanation for 
the veteran's mildly abnormal PFTs.  During the June 2007 VA 
C&P respiratory examination, the veteran was diagnosed with 
dyspnea.  The examiner noted that dyspnea is multifactorial, 
that the veteran did not have evidence of respiratory 
compromise at the time of his burn injury, and that medical 
science does not support the development of a lung injury 
long after the fact.  The examiner found it far more likely 
that the veteran's history of tobacco abuse caused some 
degree of chronic obstructive pulmonary disease in terms of 
any true objective respiratory compromise.  Moreover, the 
examiner was of the opinion that the veteran had no chronic 
residuals from burns to his lungs, variously claimed as 
difficulty breathing or lung scarring, that was directly 
caused by or the result of the in-service event.  Therefore, 
in the absence of evidence establishing that the veteran's 
dyspnea is a result of service, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§ 3.303 (2007).  

To the extent that the veteran's representative has requested 
service connection for burns of the lungs as secondary to 
service connection PTSD, there is no competent evidence of 
record indicating that the veteran's PTSD caused or 
aggravated a lung condition.  See 38 C.F.R. § 3.310; Written 
Brief Presentation, dated September 22, 2008.  The June 2007 
VA respiratory examiner stated that, "it is quite possible 
that [the veteran's] post traumatic depressive disorder 
impacts on his perception of his respiratory status."  This 
statement in no way suggests that the veteran's PTSD caused 
or aggravated a lung condition.  Rather, it indicates only 
that it is possible that because of his PTSD, the veteran 
perceives that he has respiratory problems.  In any event, 
the competent medical evidence of record establishes that the 
veteran's respiratory problems are due to his tobacco abuse.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

		A.	Scars

Service connection for history of burns to the hands, face, 
arms and neck was established pursuant to 38 C.F.R. § 4.118, 
DC 7800 with a 10 percent evaluation effective August 9, 
2002.  See February 2003 rating decision.  The veteran 
contends that he is entitled to an initial higher rating 
because he is receiving continuing treatment.  See March 2003 
NOD.  

During the pendency of the veteran's appeal, the schedule of 
ratings for the skin was amended, effective August 30, 2002. 
See 67 Fed. Reg. 49,590 (2002).  Both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of August 30, 2002.  The 
Board notes that the veteran's service-connected history of 
burns to the hands, face, arms and neck has consistently been 
rated under the amended version of DC 7800, though the old 
criteria were provided in the December 2003 statement of the 
case.  

Old DC 7800 provided a 10 percent rating for moderate, 
disfiguring scars of the head, face or neck.  A 30 percent 
rating was available for severe disfiguring scars of the 
head, face or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips or auricles.  A 50 
percent evaluation was assigned for complete of exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Under this diagnostic 
criteria, a note provides that when, in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like, additional percentages may be added to 
those specified.  See 38 C.F.R. § 4.118, Note (2002).  

Under the amended version of DC 7800, which provides the 
rating criteria for disfigurement of the head, face, or neck, 
a 10 percent rating is warranted with 1 characteristic of 
disfigurement.  A 30 percent rating is assigned with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement; and an 80 percent rating is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement.

Note 1 to Code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

The medical evidence of record is devoid of reference to 
complaint of, or treatment for, the scars located on the 
veteran's hands, face, arms, neck and legs.  See VA treatment 
records; records from Dr. MacLean.  The veteran has, however, 
undergone several VA C&P examinations that included an 
evaluation of these scars.  

The veteran underwent a VA C&P general medical examination in 
November 2002, at which time physical evaluation revealed no 
obvious scarring from previous burns on his arms and face.  
The veteran's hands were noted to have some diffuse callusing 
with a slight decreased range of motion that may be partly 
due to diffuse scar formation.  The impression made was 
history of burns, per the veteran, to his hands, face, arms 
and neck.  There was evidence of a scar on his neck and, 
perhaps, some slight decreased range of motion in his hands 
and decreased hair growth on his left upper extremity, but no 
extensive scarring.  

The veteran underwent a VA C&P scars examination in November 
2005, at which time his claims folder was available and 
reviewed.  He reported some recurrent problems with 
stiffening of his fingers secondary to scarring over the 
knuckles after the burns, but he denied any other significant 
pain or discomfort.  On physical examination, it was noted 
that the veteran had thickened skin over the dorsal surface 
of the bilateral hands.  He had full range of motion of all 
joints and normal strength.  There was some scattered pink 
decolorization that the veteran identified as the scars 
secondary to the burns; however, there were no deep 
underlying scars and no atrophy noted.  The examiner also 
indicated that there was no palpable tenderness over any of 
these small scarred areas.  The areas were described as very 
diffuse and difficult to measure in character and size.  
There appeared to be no deep scarring.  The color was light 
pink as it related to the normal texture and color of the 
surrounding skin.  There was no edema or keloid formation.  
Along the anterior surface of the neck, there was similar 
pinkish hypopigmentation secondary to the scarring.  None of 
this provided any significant disfiguration.  The face was 
without significant scarring, as the veteran stated that he 
only received flash burns and these were equivalent to severe 
sunburns.  The examiner indicated that all of this appeared 
to have healed and there was no evidence of long-term 
scarring.  The diagnosis made was scarring secondary to burn 
injuries with mild dysfunction of the hands secondary to 
thickening of the skin.  Otherwise, there was mild to minimal 
disfigurement from the scars.  

During the June 2007 VA C&P respiratory examination, the 
veteran reported that his burns had healed well and the 
examiner indicated that the veteran had no facial scarring or 
pain there.  The examiner also indicated that there was no 
thinning of the skin, but there was a patch of pink skin on 
the lower anterior neck.  The veteran also reported that he 
felt he had some stiffening of the fingers secondary to the 
scarring.  Physical examination revealed no abnormality of 
the skin on the veteran's face and his eyebrows were full.  

A scar measuring approximately four centimeters vertically 
with a seven centimeter transverse width was noted on the 
lower aspect of the anterior neck above the clavicle.  It was 
described as light pink in color with irregular edges.  The 
examiner indicated that the veteran's skin had not thinned, 
it was not adherent to the underlying tissue, and it did not 
appear inflamed.  The veteran had full range of motion in all 
joints of his right hand.  He had some mild, pink, scattered 
scars approximately one centimeter in diameter with irregular 
edges.  Some were small and there was no loss of underlying 
tissue, adherence to underlying tissue, and no atrophy noted.  
There was no palpable tenderness to these small scarred 
areas, which were noted to be small and diffuse, and no deep 
scarring.  There was some slight hypopigmentation on the 
distal aspect of the small finger of the veteran's left hand, 
but no edema or keloid formation.  The veteran was diagnosed 
with scarring of the neck with mild, pink discoloration which 
is not significantly disfiguring; and scattered scars of the 
dorsum of his hands with no significant impact on range of 
motion, but mild dysfunction secondary to some thickening of 
the skin.

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected history 
of burns to the hands, face, arms and neck under either old 
or new DC 7800.  As an initial matter, there is no evidence 
that the veteran's scar of the neck is severely disfiguring 
and productive of a marked and unsightly deformity of 
eyelids, lips or auricles.  Secondly, there is no evidence 
that the veteran's scar of the neck has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features or that there are two or 
three characteristics of disfigurement.  Rather, the scar 
along the anterior surface of the veteran's neck was measured 
as approximately four centimeters vertically with a seven 
centimeter transverse width and has been described as pinkish 
and hypopigmented with irregular edges but without 
significant disfiguration, thinning, inflammation or 
adherence to the underlying tissue.  See VA examination 
reports dated November 2005 and June 2007.  

The Board must consider whether there are other 
manifestations of the service-connected scars that would 
support the assignment of a separate, compensable evaluation 
under another old or new diagnostic code.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation).

Old DC 7802 provided a 10 percent evaluation for scars from 
second degree burns in an area or areas approximating one 
square foot (0.1 meters squared); old DC 7803 provided a 10 
percent evaluation for superficial, poorly-nourished scars 
with repeated ulceration; and old DC 7804 provided a 10 
percent evaluation for superficial scars that are tender and 
painful on objective demonstration.  

None of the remaining old rating criteria apply, however, 
because although the veteran's scars are the product of an 
in-service burn, there is no evidence to support a finding 
that they take up an area approximating one square foot.  Nor 
is there evidence that any of the scars were superficial and 
poorly-nourished with repeated ulceration or were tender and 
painful on examination.  See VA examination reports dated 
November 2002, November 2005 and June 2007.  Examiners 
consistently reported that there was no tenderness of the 
scars.  

Under the new rating criteria, DC 7801 rates scars that are 
deep, or that cause limited motion, based on the area of the 
scars.  The minimum compensable rating of 10 percent would 
require an area or areas exceeding 6 square inches (39 sq. 
cm.).  DC 7802 rates scars that are superficial and that do 
not cause limited motion, based on the area of the scars, 
with an area or areas of 144 square inches (929 sq. cm.) or 
greater required to support the sole compensable rating of 10 
percent.  DC 7803 provides a 10 percent rating for a 
superficial, unstable scar, and DC 7804 provides a 10 percent 
evaluation for superficial scars that are painful on 
examination.

Old and new DC 7805 provide that other scars are to be rated 
on limitation of function of affected part, which in this 
case would be the veteran's hands, neck and arms.  The 
criteria for limitation of motion of single or multiple 
digits of the hand is found at 38 C.F.R. § 4.71a, DCs 5216-
5230 (2002 and 2006).  The criteria for limitation of motion 
of the arm is found at 38 C.F.R. § 4.71a, DC 5201, and the 
criteria for limitation of the neck is found under the 
General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, DCs 5235-5243 (2007) and 38 C.F.R. 
§ 4.71a, DC 5290 (2002).  

The Board concludes that based on the findings during each VA 
examination, the veteran is not entitled to a separate, 
compensable evaluation for his service-connected history of 
burns to the hands, face, arms and neck under any of the 
remaining rating criteria specific to scars.  This is so 
because there is no evidence that the veteran's scars are 
deep or cause limited motion and exceed six square inches (DC 
7801); cover an area equal to 144 square inches or greater 
(DC 7802); are superficial and poorly nourished with repeated 
ulceration or instability (DC 7803); or are superficial and 
tender and painful on examination (DC 7804).  Examiners have 
consistently reported that the scars are not deep or tender.  
There is no indication that they cover an area exceeding 6 
square inches or equal to 144 square inches or greater.  The 
scar of the neck was measured as four centimeters vertically 
with a seven centimeter transverse width, and the scars of 
the hands were described as scattered and approximately one 
centimeter in diameter.  There is no evidence showing that 
any of the scars are poorly nourished with repeated 
ulceration or instability.

No loss of range of motion or any other functional impairment 
has been demonstrated with respect to the veteran's neck or 
arms.  For these reasons, a separate, compensable evaluation 
is not warranted under the rating criteria for the neck or 
arms.  

During the November 2002 examination, the VA examiner stated 
that there was slight decreased range of motion of the hands 
that may be partly due to diffuse scar formation.  The Board 
also acknowledges that during the November 2005 and June 2007 
examinations, the examiners noted mild dysfunction of the 
hands secondary to thickening of the skin of the hands.  
However, even with consideration of functional impairment, 
which was described as only mild, there was no evidence of 
ankylosis of any fingers; no evidence showing limitation of 
motion of either the index or long finger with a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees; and no evidence showing limitation of motion of 
either thumb with a gap of one to two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Rather, in November 2005 the veteran had 
full range of motion of all joints and normal strength and he 
was noted to have full range of motion in all joints of his 
right hand in June 2007.  Moreover, the June 2007 VA examiner 
indicated that the scattered scars on the dorsum of the 
veteran's hands had no significant impact on range of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  For these 
reasons, a separate, compensable evaluation is not warranted 
under old or new rating criteria for the fingers.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  


		B.	PTSD

Service connection was established for PTSD pursuant to 
38 C.F.R. § 4.130, DC 9411, with a 30 percent evaluation 
effective August 9, 2002.  See February 2003 rating decision.  
As noted above, the rating assigned for PTSD was subsequently 
raised to 100 percent, effective June 14, 2007.  See July 
2007 rating decision.  Since the effective date of the 100 
percent evaluation is later than the date assigned for the 
initial 30 percent rating, the Board must determine whether 
the veteran is entitled to a rating in excess of 30 percent 
for PTSD prior to June 14, 2007.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993).

Pursuant to the General Rating Formula for Mental Disorders, 
a 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

Lastly, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The medical evidence of record pertinent to the veteran's 
claim for increased rating for PTSD consists entirely of VA 
treatment records.  These records reveal that the veteran has 
received mental health treatment from the Birmingham VAMC.  
The veteran's mental health status differed during each of 
these treatment sessions, but he did report depressed mood, 
having dreams about combat in Korea, occasional suicidal 
ideation without intent or plan, somatic complaints, 
dysphoria, anxiety, insomnia, being startled by loud noises, 
and low energy.  See e.g., mental health psychiatry clinic 
notes dated August 2002, October 2002, December 2002 and 
January 2003; October 2002 mental health screening 
evaluation; mental health progress notes dated October 2006, 
January 2007 and April 2007.  

In June 2002, the veteran was seen by mental health for 
approximately 25 minutes during an unscheduled appointment.  
He presented himself in hopes of being assessed for lung 
damage due to burns in service, but he also complained of 
hypervigilance, sleep disorder, problems with breathing, and 
chronic pain.  His purpose in coming to the mental health 
clinic was to get a "PTSD packet" on the advice of his VA 
benefits counselor.  The veteran reported taking Zoloft the 
day before without complaint of any side effect.  He was 
advised to increase the dosage after one week, but if he was 
still suicidal and eloper (s/e) free by the next week, it was 
noted that he would benefit from an earlier increase of 
medication.  The veteran also complained of depression for 
most of his adult life.  See mental health outpatient consult 
note.  

The examiner noted that the veteran was positive for racing 
thoughts, and was able to go 36 to 48 hours without sleep.  
He also had increased energy where he can do several tasks at 
once.  The veteran was negative for flight of ideas (FOI) and 
looseness of associations (LOA) as well as psychosis or audio 
or visual (A/V) hallucinations.  The impression made was that 
the veteran's history was suggestive of bipolar illness with 
depression being the prominent feature.  It was noted that 
the veteran should also be evaluated for possible PTSD.  A 
Global Assessment of Functioning (GAF) score of 58 was 
assigned.  See id.  

The veteran underwent a VA C&P general medical examination in 
November 2002, at which time he reported ongoing torments 
with bad dreams and mood disorder related to PTSD.  He also 
reported an attempted suicide in 1976, first with a Valium 
overdose and later by cutting his left wrist with a razor.  
The veteran reported that he was subsequently hospitalized 
for a month after an apparent psychotic episode.  The 
examiner indicated that the veteran's psychological 
functioning would not be addressed during that examination.  

A C&P review examination for PTSD was conducted in January 
2006, at which time the veteran's claims folder and 
computerized patient record system (CPRS) were available and 
reviewed.  The veteran reported that he was married for the 
fourth time and was living with his wife and son.  His first 
marriage occurred at age 19 prior to entering military 
service and lasted for approximately two years.  This 
marriage produced two children, with whom the veteran 
converses every two to three months.  His second marriage was 
at age 22 and lasted for 19 years, ending in divorce.  The 
veteran reported that there were frequent separations during 
the entirety of his second marriage, which also produced two 
children.  The veteran indicated that he was not close to his 
daughter but did see his son on a regular basis.  His third 
marriage took place when he was 38 and lasted for 
approximately two years.  This marriage also ended in divorce 
but produced no children.  The veteran reported that the 
divorce was secondary to his PTSD symptomatology.  The 
veteran's current marriage had been ongoing for 11 years and 
produced one child.  The veteran indicated that he had a 
close relationship with his spouse and son.  

The veteran reported that an affect of his PTSD on social 
functioning includes difficulty being around crowds such that 
he cannot regularly participate.  He denied having any 
current peer relationships.  Leisure activities included 
mowing the grass and fishing.  The veteran reported that his 
wife manages the money as a result of the veteran's 
irresponsibility and incapacity to manage family funds.  

The veteran reported that the longest job he had held since 
military service had been for a period of two or three years 
with frequent job changes.  Previous jobs included cab 
driver, cement plant operator, warehouse manager, plant 
welder, and general laborer.  The veteran indicated that 
problems at work include irritability and short temper with 
co-workers and managers, which has led to lost time on the 
job and job changes.  The veteran was not currently working 
and reported that he had last worked in 2001.  

The veteran denied any current or past legal problem and 
denied any current or past history of DUIs.  He reported that 
he drank quite heavily while he was in the service in his 
twenties and into his early thirties.  The veteran indicated 
that he had not consumed alcohol since that time and he 
denied any past use of intravenous drugs.  He did report the 
use of marijuana while in service but denied its use 
subsequent to then.  The veteran also reported that he quit 
using tobacco in 1998.  He indicated that his caffeine 
ingestion included two to three caffeinated beverages per 
day.  

The examiner reported that the veteran had been a patient at 
the Birmingham VAMC since 2003.  He denied any history of 
inpatient psychiatric treatment but did report past suicidal 
ideation with attempts numbers three to four, most recently 
in the 1980s by overdose.  The veteran endorsed having the 
occasional passive suicidal ideation now but it never 
progresses to intent or plan.  He denied any history of 
homicidal ideation or drug rehabilitation.  The veteran's 
reported current PTSD symptomatology included nightmares, at 
which time he will wake up sweaty with palpitations and 
feeling anxious.  The examiner noted that the veteran's 
spouse had to sleep in a separate bed secondary to the 
veteran's combative behavior during sleep.  The veteran 
denied his nightmares were increasing of late and indicated 
that they occurred two to three times per week.  Triggers for 
flashbacks included talking of war and war-related movies or 
television shows.  The veteran endorsed being hypervigilant 
with increased startle response, irritable mood and social 
withdrawal.  Flashbacks could also be triggered by loud 
noise, such as gunfire or backfire from a passing automobile.  
Depressive symptoms were stated as being six-seven out of ten 
at the time of interview and included insomnia, sadness, 
tearfulness, and decreased interests, as well as poor 
concentration, poor self-esteem and amotivation.  The veteran 
also endorsed having had depressive symptoms since service.  
He denied manic symptoms and psychotic symptoms but endorsed 
symptoms of anxiety and being anxious when he is around 
crowds and out in public, but denied having acute onset of 
panic attacks.  

During mental status examination, the veteran appeared 
casually attired and neatly groomed.  His eye contact was 
fair, his demeanor was pleasant but somewhat reserved, and 
his speech was of normal rate and rhythm and was spontaneous 
and fluent.  There was no psychomotor agitation or 
retardation and his mood was "sort of depressed."  The 
veteran's affect was noted to be mildly depressed and 
withdrawn but pleasant overall.  Thought processes were 
logical and goal directed, thought content was negative for 
suicidal or homicidal ideation, intent or plan, although he 
previously endorsed having had passive suicidal ideation.  
There was no grandiosity or paranoia and no auditory or 
visual hallucinations.  His insight and judgment were fair.  
Mini-mental status exam was noted to be 30 out of 30.  

Axis I diagnoses of chronic, moderate PTSD; depressive 
disorder not otherwise specified; and history of substance 
abuse including alcohol and marijuana was made.  A GAF score 
of 50 was assigned.  The examiner indicated that it was 
likely the veteran's PTSD symptomatology had worsened of late 
as noted by the increase in nightmares and flashbacks.  

Another VA C&P review examination for PTSD was conducted in 
June 2007, at which time the veteran's claims folder and 
medical records were reviewed.  The examiner reported 
outpatient treatment for a mental disorder was ongoing at the 
Birmingham VAMC, specifically PTSD and dysthymia of late 
onset.  There were no hospitalizations for mental disorder.  
The examiner also indicated that the veteran was receiving 
anti-depressants to treat his mental disorder and that there 
had been no group therapy.  The veteran's therapy was noted 
to keep him from suicide, as the veteran reported he would be 
much worse off without medication.  He also reported that he 
found it easier to get along with his wife.  The veteran 
indicated he was tired of the dreams and frustrations and had 
a lot of hopelessness.  

The veteran indicated that he had been married to his wife 
for 15 years and described his relationship as "so so."  He 
reported that they got along and did not sleep together 
because he was a danger in bed at night.  As for his 
relationship with his children, the veteran reported that he 
had problems with his son because he cannot be the father he 
should be since he cannot go to functions or sit in rooms.  
He reported that his two oldest children do not talk to him 
very much and that his other two talk to him occasionally.  
He reported that he would "just as soon croak and get it 
over with."  

The veteran denied having any close friends but reported that 
he occasionally visits a man who works at the airport.  He 
does not attend church.  The veteran reported that he spends 
his day sitting around listening to the radio or watching 
television, or sitting in a quiet room.  He dresses himself 
and does household chores.  

The examiner indicated that the veteran had a history of 
suicide attempts.  Specifically, the medical record indicated 
at least four attempts with the last being in the 1980s.  The 
veteran reported that he thought about suicide daily but 
thought he did not have the guts to do it.  He indicated that 
his plan was to hang himself and reported that he had a rope, 
but he denied any intent.  The veteran was unsure of what 
happened after death and indicated that this was his 
religious belief.  He denied a history of violence or 
assaultiveness.  The examiner reported that the veteran 
demonstrated poor coping skills and withdrawal from life.  He 
had no alcohol or substance use.  

Psychological examination revealed that the veteran as clean, 
neatly groomed, and appropriately and casually dressed.  
Psychomotor activity was lethargic, speech was spontaneous, 
slow, clear and coherent, and the attitude toward the 
examiner was cooperative, attentive and apathetic.  The 
veteran emphasized the worst in his condition.  Affect was 
blunted and mood was hopeless, depressed and dysphoric.  
Attention was intact and the veteran was oriented to person, 
time and place.  Thought process was unremarkable and thought 
content was noted as suicidal ideation.  The examiner 
indicated that the veteran understands the outcome of his 
behavior and described his intelligence as average.  It was 
also noted that the veteran understood that he had a problem.  

The veteran was noted to have a sleep impairment in that he 
sleeps approximately only four to five hours per night.  The 
veteran and his wife do not sleep in the same bed due to his 
attacks on her while sleeping.  The veteran has nightmares 
approximately four times per week and night sweats several 
times per week.  He denied daytime naps and reported using 
remoron for sleep.  The veteran denied hallucinations and was 
not noted to have any inappropriate behavior.  The examiner 
did report obsessive/ritualistic behavior in that the veteran 
checks outside over 12 times per day and checks doors 
constantly to ensure that they are locked.  The veteran 
denied panic attacks and homicidal thoughts but the presence 
of suicidal thoughts was noted.  The veteran reported that 
suicidal thoughts were ongoing and daily.  He indicated that 
the world and his family would be better off without him as 
he was nothing but a burden.  The veteran questioned the 
point of going on and indicated that he dreads going to sleep 
because he does not want to have more dreams.  He indicated 
that his plan was to hang himself but denied any intent due 
to his religious beliefs.  The examiner was able to obtain a 
no self-harm contract from the veteran and discussed options 
for self care if the veteran was to get more suicidal.  The 
extent of his impulse control was described as fair and there 
were no episodes of violence noted.  The examiner did note 
that the veteran had angry outbursts once a day and that he 
verbally snaps at people, occasionally screaming at them.  
The veteran was able to maintain minimum personal hygiene and 
denied any problems with activities of daily living.  Remote, 
recent and immediate memory was reported as normal.  

The examiner indicated that the veteran had recurrent and 
intrusive distressing recollections of the event, including 
images, thoughts or perceptions, recurrent distressing 
dreams, and intense psychological distress and physiological 
reactivity at exposure to internal and external cues that 
symbolize or resemble an aspect of the traumatic event.  The 
veteran made efforts to avoid thoughts, feelings or 
conversations associated with the trauma, makes efforts to 
avoid activities, places or people that arouse recollections 
of the trauma, has markedly diminished interest or 
participation in significant activities, has feelings of 
detachment or estrangement from others, has a restricted 
range of affect, and has a sense of foreshortened future.  
The veteran also had difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating 
and hypervigilance.  The description of the onset of symptoms 
was chronic and it was noted that the veteran had moderate to 
severe symptoms of PTSD.  His base severity was moderate and 
during times of stress he may have severe PTSD symptoms.  The 
examiner indicated that the veteran endorsed four symptoms of 
re-experiencing the trauma, six symptoms of avoidance and 
emotional numbing, and four symptoms of increased arousal.  
It was unlikely that the symptoms would improve as the 
veteran is participating in treatment with psychiatry and 
psychology.  The examiner indicated that the veteran is a 
chronic, severe suicide risk, had attempted suicide at least 
four times, and thinks about it daily.  Identified 
behavioral, cognitive, social, affective or somatic change in 
the veteran attributable to stress exposure included the 
following: suicidal, sleep disruption, nightmares, afraid to 
sleep due to chronic nightmares, poor concentration, 
irritability, short tempered, only one friend, and four 
marriages.  

It was noted that the veteran last worked in 2002 in 
management.  He managed a local cab company in Birmingham and 
indicated that this was a very stressful job.  He denied 
current employment but also denied being retired.  Reasons 
given for his unemployment included concentration, not being 
able to stand long enough, not being able to tolerate others, 
and feeling useless.  The veteran indicated that since his 
discharge, he had had more than 10 jobs, none lasting more 
than two years.  He contended that his unemployment was due 
to the effects of his mental disorder and states that he had 
been this way since leaving the military.  

Axis I diagnoses of moderate to severe PTSD, dysthymia and 
depression were made.  Symptoms of PTSD were noted to be 
avoidance/emotional numbing, re-experiencing the trauma, and 
hypervigilance.  Symptoms of dysthymia included chronic low 
mood, poor self esteem, hopelessness and uselessness. 
Suicidiality was noted to be a symptom of depression.  A GAF 
score of 51 was assigned.  

The examiner reported that changes in the veteran's 
functional status and quality of life since the last 
examination in performance in employment, family role 
functioning, physical health, social/interpersonal 
relationships and recreation/leisure pursuits were as 
follows: the veteran stated that he could not hold a job, has 
had over ten jobs since leaving service, feels that he has 
not accomplished anything in his life, and cannot get along 
with co-workers; the veteran is a suicide risk, is afraid to 
sleep at night due to chronic nightmares, and obsessively 
checks for safety; the veteran has been married five times, 
his wife does not sleep with him due to his violence toward 
her when asleep, and he has poor relationships with his 
children; the veteran only has one person he talks to other 
than family; and the veteran cannot concentrate to read and 
spends the day watching television and listening to the 
radio.  

When describing the link between PTSD symptoms and the 
aforementioned changes in impairment in functional state and 
quality of life, the examiner indicated that PTSD may be 
linked to the above symptoms, which are worsening since 
combat in Iraq.  As to the extent to which disorders other 
than PTSD are independently responsible for impairment in 
psychosocial adjustment/life quality, the examiner indicated 
that the veteran developed dysthymia and depression may years 
after he developed PTSD.  It is likely that the symptoms of 
PTSD were so disruptive that he was unable to cope and then 
developed the mood disorders.  The combination of these 
diagnoses leads the veteran to be suicidal.  The examiner 
also indicated that the veteran's prognosis is poor.  

The examiner also reported that the veteran had total 
occupational and social impairment due to PTSD sings and 
symptoms as he has poor concentration, cannot get along with 
others, is a severe suicide risk, is afraid to go to sleep, 
is irritable, has sleep disruption, hypervigilance and 
nightmares so severe that he avoids going to sleep, he has 
been married four times, he has tried more than 10 jobs since 
leaving service, he is overreactive to interpersonal 
interactions, and he has feelings of hopelessness and 
uselessness.  

The evidence of record supports the assignment of a 70 
percent evaluation for service-connected PTSD prior to June 
14, 2007, the date of the last VA C&P examination.  In 
pertinent part, the veteran reported hypervigilance, sleep 
disorder, and depression for most of his adult life as early 
as June 2002.  In November 2002, he reported ongoing torments 
with bad dreams and mood disorder.  See June 2002 mental 
health outpatient consult note; November 2002 VA C&P general 
medical examination.  

During the January 2006 VA examination, the veteran reported 
that he had not worked in several years (prior to the grant 
of service connection for PTSD) and that his wife manages the 
money as a result of his irresponsibility and incapacity to 
manage family funds.  He also indicated that he had been 
married several times and had tenuous relationships with most 
of his children.  The veteran also reported that he did not 
have any friends; that he had increased nightmares two to 
three times per week; that his wife was unable to sleep in 
the same bed due to his violence while sleeping; that he was 
hypervigilant with increased startle response, irritable mood 
and social withdrawal; that he had depressive symptoms to 
include insomnia, sadness, tearfulness, decreased interests, 
and poor concentration, self-esteem and motivation; that he 
was anxious; and that he had occasional passive suicidal 
ideation that never progressed to intent or plan.  During 
mental status examination, though the veteran appeared 
casually attired and neatly groomed, his demeanor was 
somewhat reserved, his mood was "sort of depressed," and 
his affect was mildly depressed and withdrawn.  At the time 
of that examination, the veteran was assigned a GAF score of 
50, which represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association 
(1994) (DSM-IV).  

The Board finds that the symptoms discussed above more nearly 
approximate the criteria for a 70 percent evaluation.  38 
C.F.R. § 4.7 (2007).  The evidence does not, however, support 
the assignment of a 100 percent evaluation prior to June 14, 
2007 because though the veteran has reported not being 
employed since prior to the grant of service connection for 
PTSD, he cannot be said to have been totally impaired in the 
social realm.  This is so because he reported a good 
relationship with both his wife and the son with whom he 
lived.  

        C.   Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's PTSD symptoms cause impairment in occupational 
and social functioning and his scar symptoms include 
disfigurement and limited motion.  Such impairment is 
contemplated by the rating criteria.  The rating criteria 
reasonably describe the veteran's disabilities.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the February 2003 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See September 2002 letter.  Accordingly, the duty 
to notify has been fulfilled concerning his claim for service 
connection.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See March 2006 letter.  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice with respect to his claims for 
increased ratings prior to the issuance of the February 2003 
rating decision.  The veteran's disagreement with the initial 
ratings assigned for PTSD and history of burns to the hands, 
face, arms and neck, however, stems from his March 2003 NOD, 
which is subject to section 7105 procedures.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (2004).  The Board is bound to 
follow this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service, VA and private treatment 
records have been associated with the claims folder and he 
was afforded appropriate VA examinations in connection with 
his claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for history of burns to the lungs is 
denied.  

An initial rating in excess of 10 percent for history of 
burns to the hands, face, arms and neck is denied.  

A disability rating of 70 percent, and no higher, for 
service-connected PTSD, is granted prior to June 14, 2007.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


